Citation Nr: 1529681	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  07-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is of record.

In January 2013, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In January 2014, the Court granted a joint motion for vacatur and remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties) and remanded the matter to the Board for action consistent with the terms of the JMR.  

The Board remanded the claim in August 2014 for further development.  A March 2015 supplemental statement of the case was issued and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for vertigo, to include as secondary to service connected hearing loss and tinnitus. 

This Veteran's service connection claim was most recently remanded in August 2014 for a VA examination and opinion.  A November 2014 VA examination and opinion were obtained.  Although the VA examiner provided negative direct and secondary service connection opinions, no rationale was provided.  This is an inadequate opinion. 

A February 2015 addendum opinion was obtained.  The VA examiner provided a negative direct service connection opinion with rationale.  Although the February 2015 VA examiner additionally concluded that the Veteran's disability was not related to his service-connected hearing loss or tinnitus disabilities, the examiner did not discuss whether the Veteran's service-connected hearing loss or tinnitus disabilities aggravated (worsened) his vertigo.  38 C.F.R. § 3.310(b).  

This case has been to the Veteran's Court and, clearly, this opinion would not survive judicial review.

The Board apologizes to the Veteran for the delay in adjudication of his case.  In this regard, it is important for the Veteran to understand that while the opinions have been inadequate, they all provide negative evidence against this claim, providing no basis for the Board to grant the claim.

Because the November 2014 and February 2015 VA examiner did not follow the remand instructions in their entirety, the examination reports must be returned to the examiner, or a similarly qualified medical professional, for correction.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide an opinion on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vertigo had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vertigo is caused by his service-connected hearing disability.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vertigo is aggravated by his service-connected hearing disability. 

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vertigo is caused by his service-connected tinnitus.   

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vertigo is aggravated by his service-connected tinnitus. 

The examiner is reminded that the Veteran is already service-connected for hearing loss and tinnitus.  The etiology of his hearing loss and tinnitus is not in question and does not need to be addressed.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




